*722
ORDER

PER CURIAM.
Defendant, Michael Tayon, appeals from the judgment denying his Rule 29.07(d) motion to -withdraw his guilty plea to charges on which sentence was imposed, but execution of the sentence was suspended. The judgment is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
A Rule 29.07(d) motion to revoke a guilty plea is a civil proceeding, although it is not a separate action and retains the same docket number. State v. Larson, 79 S.W.3d 891, 893 (Mo. banc 2002). We therefore affirm the judgment pursuant to Rule 84.16(b).